ACCEPTED
                                                                                                  01-14-00768-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            7/20/2015 12:11:07 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                                   No. 01-14-00768-CR
                                             In the                              FILED IN
                                     Court of Appeals                     1st COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                            For the                       7/20/2015 12:11:07 AM
                                  First District of Texas                 CHRISTOPHER A. PRINE
                                          At Houston                               Clerk


                                  

                                    No. 13-CR-3062
                              In the 405th District Court of
                              Of Galveston County, Texas
                                  

                            ROBERT WAYNE ROLLINS
                                            Appellant
                                              v.
                               THE STATE OF TEXAS
                                            Appellee

                                  

              APPELLANT’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLANT’S BRIEF

                                  


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW APPELLANT, by and through his attorney of record on appeal,

Kevin Stryker, in accordance with Rules 10.5(b)(1) and 38.6(d) of the Texas Rules of

Appellate Procedure, and files this motion for extension of time in which to file the

Appellant’s brief in this case, and, in support thereof, presents the following:




Page 1 of 4
1.      In the 405th District Court of Galveston County, Texas, in cause number 13-CR-3062

        Appellant was convicted of Assault Causing Bodily Injury – Public Servant in The

        State of Texas v. Robert Wayne Rollins.

2.      On August 28, 2014, the trial court sentenced Appellant to twenty-eight years’

        confinement in the Texas Department of Criminal Justice, Institutional Division

        (TDCJ), for the offense of Assault Causing Bodily Injury – Public Servant.

3.      Appellant timely filed written notice of appeal on August 28, 2014.

4.      Appellant’s brief is due on July 20, 2015.

5.      This is Appellant’s final motion for extension of time to file Appellant’s appellate

        brief on the merits.

6.      A final extension of time in which to file the Appellant’s brief is requested until July

        27, 2015.

7.      The facts relied upon to explain the need for this extension are:

               The original court reporter in the case lost the only video entered into

        evidence at Appellant’s trial, which was marked and entered at Appellant’s trial as

        State’s Exhibit #1. Recently, a DVD alleged to be State’s Exhibit #1 was rediscovered

        and the trial court held a verification hearing on July 10, 2015 to determine whether

        the found video should be filed with this Court as State’s Exhibit #1. On that day,

        Appellate counsel received a certified copy of the DVD now filed with this court as

        State’s Exhibit #1. The DVD now filed with this Court as State’s Exhibit #1

        contained eight patrol videos, which Appellate counsel was required to review and

        incorporate into his appellate brief. Consequently, the requested extension of time is



Page 2 of 4
        necessary to permit the undersigned attorney to adequately finish preparing and filing

        Appellant’s brief in light of the additional patrol videos contained in State’s Exhibit

        #1.

8.      Appellant’s motion for extension of time to file Appellant’s brief is not made for

        purposes of delay but so that justice may be done.

        WHEREFORE, Appellant prays that this Court will grant an extension of time until

July 27, 2015 for the undersigned attorney to complete and file Appellant’s brief in this case.

                                                             Respectfully submitted,
                                                             /s/ Kevin Stryker
                                                             ____________________
                                                             KEVIN B. STRYKER
                                                             Attorney for Robert Wayne Rollins
                                                             SBN: 24037565
                                                             2600 South Shore Blvd., Suite 300
                                                             League City, Texas 77573
                                                             Phone: 409-632-0212
                                                             Fax: 1-888-252-3033
                                                             Email: Strykerlawfirm@gmail.com

                              CERTIFICATE OF SERVICE

        This is to certify that a true and accurate copy of the foregoing instrument has been

served upon Rebecca Klaren, Assistant District Attorney, Galveston County District

Attorney’s Office, at the following e-mail address, through the electronic service system

provided by eFile.TXCourts.gov:

        Rebecca.klaren@co.galveston.tx.us
                                                             /s/ Kevin Stryker
                                                             ____________________
                                                             KEVIN B. STRYKER
                                                             Attorney for Robert Wayne Rollins
                                                             SBN: 24037565
                                                             2600 South Shore Blvd., Suite 300
                                                             League City, Texas 77573


Page 3 of 4
              Phone: 409-632-0212
              Fax: 1-888-252-3033
              Email: Strykerlawfirm@gmail.com




Page 4 of 4